Case 1:20-cv-00392-PAB-NRN Document 57 Filed 06/08/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Case No. 20-cv-00392-PAB-NRN

  A.K., a minor, by and through KELLY MOYER,

         Plaintiff,

  v.

  CHERRY CREEK SCHOOL DISTRICT NO. 5,
  BOARD OF EDUCATION FOR THE CHERRY CREEK SCHOOL DISTRICT,
  SCOTT SIEGFRIED, in his official capacity as Superintendent of Cherry Creek School
  District, and
  CAROLL DURAN, in her official capacity as Principal of Endeavor Academy,

         Defendants.


                                      MINUTE ORDER

  Entered by Chief Judge Philip A. Brimmer

          This matter is before the Court on the portion of Plaintiff’s Motion and Supporting
  Memorandum of Points for Temporary Restraining Order and Preliminary Injunction
  [Docket No. 35] seeking a preliminary injunction. The parties have submitted witness
  lists and time estimates of their direct and cross-examinations. Docket Nos. 53, 55.

         The preliminary injunction hearing will be set for a half day on June 25, 2020
  beginning at 1:00 p.m. There will be a 15-minute break at approximately 3:00 p.m.
  Each side will be given one hour and fifteen minutes cumulatively to conduct both its
  direct examination and its cross-examination. The Court will keep track of each side’s
  time. If, for instance, one side uses one hour and fifteen minutes to conduct its direct
  examination, it will have no time left to cross-examine the opposing side’s witness.
  One hour will be reserved at the end of the hearing for arguments on the motion.

          The preliminary injunction hearing will be conducted by video teleconference
  (“VTC”). No witnesses or attorneys shall attend the hearing in person. The Court will,
  at a later date, provide details as to how lawyers and witnesses can call in to the
  hearing and how members of the public may access the hearing. No recording of the
  hearing is permitted. See D.C.COLO.LCivR 83.1.

       The Court finds that, pursuant to Fed. R. Civ. P. 43(a), good cause and
  compelling circumstances exist for testimony “by contemporaneous transmission from a
Case 1:20-cv-00392-PAB-NRN Document 57 Filed 06/08/20 USDC Colorado Page 2 of 2




  different location.” Such testimony is permissible with “appropriate safeguards” that
  “ensure (i) accurate identification of the witness; (ii) protection against any outside
  influence on the witness; and (iii) accurate transmission.” Gil-Leyva v. Leslie, 780 F.
  App'x 580, 588 (10th Cir. 2019) (unpublished). Each side must ensure that reliable
  video conferencing arrangements are made for its witness. Each side must also ensure
  that its witness is testifying from a room where there will be no interruptions and that
  has a connection with sufficient bandwidth. Each side will also be responsible for
  ensuring that its witness has copies of all exhibits which may be referenced during
  direct testimony. The opposing side must notify counsel of any exhibits it wishes the
  witness to have for purposes of cross-examination. Accordingly, it is

         ORDERED that the preliminary injunction hearing is set for June 25, 2020 at
  1:00 p.m. before Chief Judge Philip A. Brimmer. The hearing will be conducted via
  VTC. It is further

         ORDERED that a status conference is set for June 18, 2020 at 11:00 a.m. The
  status conference will be conducted via VTC. The Court will provide the participants
  with instructions for connecting to the status conference via email. It is further

        ORDERED that the parties shall exchange with each other, and submit to the
  Court electronically, their exhibits on or before June 19, 2020.



        DATED June 8, 2020.




                                             2
